Citation Nr: 0030286	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), pulmonary emphysema, and 
asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from January 1952 to August 
1953, from January 1955 to October 1957, and from October 
1957 to March 1961.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the veteran filed a timely September 1998 substantive 
appeal with respect to the denial of service connection for 
asbestosis in September 1997, this issue has been included in 
the issues identified on appeal.  The Board further notes 
that in his April 1999 substantive appeal, the veteran also 
raised the issue of entitlement to service connection for a 
psychiatric disorder as secondary to COPD.  This issue has 
not been developed for current appellate consideration and is 
referred back to the regional office (RO) for further 
clarification and/or adjudication.


REMAND

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has preliminarily reviewed the issues on appeal, 
and first notes that while the current record does not 
contain a diagnosis of nicotine dependence or asbestosis, it 
does contain findings of restricted respiratory functioning, 
and a current diagnosis of COPD and emphysema.  Accordingly, 
best the Board can now interpret the Veterans Claims 
Assistant Act of 2000, it appears that the veteran's 
statements of in-service smoking and current medical findings 
are sufficient to require that the veteran be afforded new 
Department of Veterans Affairs (VA) examinations to ascertain 
the etiology of any current respiratory and psychiatric 
disorders, and to provide specific opinions regarding the 
degree of medical probability that any such disorders are 
connected to service or are the result of nicotine dependence 
incurred as a result of that service.  Clearly, the current 
record is not sufficient to make a decision on the claim as 
there is no competent medical evidence to link current 
disability to service and the veteran's lay assertions of 
medical causation are not competent to establish a 
relationship between service and the types of disabilities at 
issue here.

The Board further observes that although it is unclear as to 
whether the legislative changes would require that further 
development take place with respect to the specific issues of 
entitlement to service connection for nicotine dependence and 
asbestosis, in the interests of completeness and efficiency, 
the Board finds that additional development should be 
undertaken with respect to all of the claims on appeal.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for nicotine dependence 
and/or any respiratory disorder.  Any 
medical records other than those now on 
file pertaining to diagnoses of nicotine 
dependence and/or any respiratory 
disorder should be obtained and 
associated with the claims folder.

3.  The veteran should also be requested 
to provide any additional evidence in his 
possession which supports his allegation 
that he was exposed to asbestos during 
active service.

4.  The veteran should then be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
respiratory disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions as to 
the following:

(a) Is there a current diagnosis of a 
respiratory disorder?

(b) If there is a current diagnosis of a 
respiratory disorder, what is the degree 
of medical probability that such disorder 
was incurred during active service?

(c) If there is a current diagnosis of a 
respiratory disorder, what is the degree 
of medical probability that any such 
disorder was caused or aggravated by in-
service tobacco use, as opposed to any 
tobacco use before or after service?

(d) What is the degree of medical 
probability that any current respiratory 
disorder was caused by asbestos exposure 
during active service, as opposed to any 
asbestos exposure before or after 
service?

During the examination, the examiner 
should take a detailed history of the 
veteran's smoking before during and after 
service, his pre-service, in-service and 
post- service exposure to asbestos, and 
any other potential causes of any 
respiratory disorders found on 
examination.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current respiratory 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  The veteran should also be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
psychiatric disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions as to 
the following:

(a) Is there a current diagnosis of 
nicotine dependence?

(b) If there is a current diagnosis of 
nicotine dependence, what is the degree 
of medical probability that the veteran 
developed nicotine dependence in service?  
If nicotine dependence was do to tobacco 
use in service, the physician should 
indicate how the diagnostic criteria for 
nicotine dependence were met. 

(c) If there is a current diagnosis of 
psychiatric disability other than 
nicotine dependence, what is the degree 
of medical probability that any such 
disorder developed as a result of any 
respiratory disorder?

During the examination, the examiner 
should take a detailed history of the 
veteran's smoking, both in service and 
post service, and the post-service 
history of asbestos exposure.  He or she 
should also specifically address the 
provisions of the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV) 
in any report generated as a result of 
this remand.  

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current disability 
causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examinations and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
nicotine dependence, COPD, emphysema, and 
asbestosis.

8. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



